Exhibit 10(a)(ii)
FY09 Non-U.S. Employees
Restricted Stock Unit Award and Agreement
[DATE]
Dear _____________________:
H. J. Heinz Company is pleased to confirm that, effective as of ___, you have
been granted an award of Restricted Stock Units (“RSUs”) in accordance with the
terms and conditions of the Third Amended and Restated H.J. Heinz Company Fiscal
Year 2003 Stock Incentive Plan (the “Plan”). This Award is also made under and
governed by the terms and conditions of this letter agreement (“Agreement”),
which shall control in the event of a conflict with the terms and conditions of
the Plan. For purposes of this Agreement, the “Company” shall refer to H. J.
Heinz Company and its Subsidiaries. Unless otherwise defined in this Agreement,
all capitalized terms used in this Agreement shall have the same meanings as the
capitalized terms in the Plan, which are hereby incorporated by reference into
this Agreement.

1.   RSU Award. You have been awarded a total of ___RSUs.   2.   RSU Account.
RSUs entitle you to receive a corresponding number of shares of H. J. Heinz
Company Common Stock (“Common Stock”) in the future, subject to the conditions
and restrictions set forth in this Agreement, including, without limitation, the
vesting conditions set forth in Paragraph 3 below. Your RSUs will be credited to
a separate account established and maintained by the Company on your behalf or
by a third party engaged by the Company for the purpose of implementing,
administering, and managing of the Plan. Until the Distribution Date (as defined
herein), your RSUs are treated as unvested deferred compensation amounts, the
value of which is subject to change based on increases or decreases in the
market price of the Common Stock. Because the RSUs are not actual shares of
Common Stock, you cannot exercise voting rights on them until the Distribution
Date.   3.   Vesting. You will become vested in the RSUs credited to your
account according to the following schedule: ___.   4.   Termination of
Employment. The termination of your employment with the Company will have the
following effect on your RSUs:

  (a)   Retirement. If the termination of your employment with the Company is
the result of Retirement, any RSUs granted hereunder that remain unvested as of
your Date of Termination shall continue to vest in accordance with the vesting
schedule set forth in Paragraph 3 above, subject to the requirements of
Paragraph 5 below.

1



--------------------------------------------------------------------------------



 



  (b)   Disability or Involuntary Termination without Cause. If the termination
of your employment with the Company is the result of Disability, or involuntary
termination without Cause, any RSUs granted hereunder that remain unvested as of
your Date of Termination shall continue to vest in accordance with the vesting
schedule set forth in Paragraph 3 above, subject to the requirements of
Paragraph 5 of this Agreement, but in no event later than the last business day
of the month of the one year anniversary of your Date of Termination.     (c)  
Death. In the event that you should die while you are continuing to perform
services for the Company or following Retirement, any RSUs that remain unvested
as of the date of your death shall continue to vest in accordance with the
vesting schedule set forth in Paragraphs 3(a) and 3(b) above, but in no event
later than the last business day of the month of the one year anniversary of
your Date of Termination.     (d)   Termination Following a Change in Control.
In the event you terminate your employment with the Company for Good Reason
following a Change in Control, or the Company terminates your employment other
than for Cause following a Change in Control, any RSUs that remain unvested as
of your Date of Termination shall vest as set forth in the Plan.     (e)   Other
Termination. If your employment with the Company terminates for any reason other
than as set forth in subparagraphs (a), (b), (c) and (d) above, including
without limitation any voluntary termination of employment or an involuntary
termination for Cause, no further vesting will occur and you will immediately
forfeit all of your rights in any RSUs that remain unvested as of your Date of
Termination.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
RSUs granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach or threatened
breach of this Paragraph 5 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or threatened breach of this Paragraph 5. Any
breach by you of the provisions of this Paragraph 5 will, at the option of the
Company and

2



--------------------------------------------------------------------------------



 



    in addition to all other rights and remedies available to the Company at
law, in equity or under this Agreement, result in the immediate forfeiture of
all of your rights in any RSUs that remain unvested as of the date of such
breach.       “Confidential Information” as used herein shall mean technical or
business information not readily available to the public or generally known in
the trade, including but not limited to inventions; ideas; improvements;
discoveries; developments; formulations; ingredients; recipes; specifications;
designs; standards; financial data; sales, marketing and distribution plans,
techniques and strategies; customer and supplier information; equipment;
mechanisms; manufacturing plans; processing and packaging techniques; trade
secrets and other confidential information, knowledge, data and know-how of the
Company, whether or not they originated with you, or represent information which
the Company received from third parties under an obligation of confidentiality.
  6.   Dividend Equivalents. An amount equal to the dividends payable on the
shares of Common Stock represented by the RSUs will be accrued and distributed
upon vesting of such RSUs, subject to forfeiture in the event of voluntary
termination of employment prior to vesting or involuntary termination of
employment for Cause prior to vesting. These payments will be calculated based
upon the number of such vesting RSUs credited to your account as of each
quarterly dividend record date prior to vesting. These payments will be reported
as income to the applicable taxing authorities, and federal, state, local and/or
foreign income and/or employment taxes will be withheld from such payments as
and to the extent required by applicable law.   7.   Distribution. All RSU
distributions will be made in the form of actual shares of Common Stock and will
be distributed to you as soon as administratively practicable following one of
the following dates (each, a “Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless the Distribution Date is
automatically deferred as provided in subparagraph (b) below.     (b)  
Section 16 Reporting Person Exception. If you are a reporting person of the
Company under Section 16 of the Securities Act of 1934 on the Distribution Date,
the Distribution Date will automatically be deferred to the close of business on
the day following the last day of your employment with the Company.

    Certificates representing the distributed shares of Common Stock will be
delivered to the firm maintaining your account as soon as practicable after a
Distribution Date occurs. Notwithstanding the foregoing, all vested RSUs will be
distributed to you at the close of business on the day following the last day of

3



--------------------------------------------------------------------------------



 



    your employment with the Company, or as soon as administratively practicable
thereafter, if you terminate employment with the Company for any reason.   8.  
Taxes.

  (a)   Tax Withholding. On the Distribution Date, the Company will withhold a
number of shares of Common Stock that is equal, based on the Fair Market Value
of the Common Stock on the Distribution Date, to the amount of the federal,
state, local, and/or foreign income and/or employment taxes required to be
collected or withheld with respect to the distribution, or make arrangements
satisfactory to the Company for their collection.     (b)   Fringe Benefits Tax.
By accepting the grant of RSUs, you consent and agree to assume any liability
for fringe benefit tax that may be payable by the Company and/or your employer
in connection with the RSUs. Further, by accepting the grant of the RSUs, you
agree that the Company and/or your employer may collect the fringe benefit tax
from you by any of the means set forth in Section 8(a) or any other reasonable
method established by the Company. You further agree to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company.

9.   Non-Transferability. Your RSUs may not be sold, transferred, pledged,
assigned or otherwise encumbered except by will or the laws of descent and
distribution. You may also designate a beneficiary(ies) in the event that you
die before a Distribution Date occurs, who shall succeed to all your rights and
obligations under this Agreement and the Plan. If you do not designate a
beneficiary, your RSUs will pass to the person or persons entitled to receive
them under your will. If you shall have failed to make a testamentary
disposition of your RSUs in your will or shall have died intestate, your RSUs
will pass to the legal representative or representatives of your estate.   10.  
Employment Rights. You acknowledge and agree that nothing in this Agreement or
the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of Company to terminate
your employment at any time, with or without cause, and with or without notice,
subject to the terms of any written employment contract that you may have with
the Company that is signed by both you and an authorized representative of the
Company.   11.   Collection and Use of Personal Data. You consent to the
collection, use, and processing of personal data (including name, home address
and telephone number, identification number and number of RSUs held on your
behalf) by the Company or a third party engaged by the Company for the purpose
of

4



--------------------------------------------------------------------------------



 



    implementing, administering and managing the Plan and any other stock option
or stock incentive plans of the Company (the “Plans”). You further consent to
the release of personal data (a) to such a third party administrator, which, at
the option of the Company, may be designated as the exclusive broker in
connection with the Plans, or (b) to any Subsidiary of the Company, wherever
located. You hereby waive any data privacy rights with respect to such data to
the extent that receipt, possession, use, retention, or transfer of the data is
authorized hereunder.   12.   Future Awards. The Plan is discretionary in nature
and the Company may modify, cancel or terminate it at any time without prior
notice in accordance with the terms of the Plan. While RSUs or other awards may
be granted under the Plan on one or more occasions or even on a regular
schedule, each grant is a one time event, is not an entitlement to an award of
RSUs in the future, and does not create any contractual or other right to
receive an award of RSUs, compensation or benefits in lieu of RSUs or any other
compensation or benefits in the future.   13.   Compliance with Stock Ownership
Guidelines. All RSUs granted to you under this Agreement shall be counted as
shares of Common Stock that are owned by you for purposes of satisfying the
minimum share requirements under the Company’s Stock Ownership Guidelines
(“SOG”). Notwithstanding the foregoing, you acknowledge and agree that, with the
exception of the number of shares of Common Stock withheld to satisfy income tax
withholding requirements pursuant to Paragraph 8 above, 75% of the shares of
Common Stock represented by the RSUs granted to you hereunder cannot be sold or
otherwise transferred, even after the Distribution Date, unless and until you
have met the Company’s SOG’s minimum share ownership requirements. The
Management Development & Compensation Committee may not approve additional RSU
awards to you unless you are in compliance with the terms of this Paragraph 13
and the applicable SOG requirements.   14.   Governing Law. This Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to its choice of law provisions.

This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.


                        H. J. HEINZ COMPANY
 
           
 
           
 
      By:   /s/ William R. Johnson
 
           
 
          William R. Johnson
Chairman of the Board, President and
Chief Executive Officer
Accepted:
           
 
           
Date:
           
 
           

5